Exhibit 10.1

Execution Version

THIRD AMENDMENT TO NAVISTAR INTERNATIONAL CORPORATION

AMENDED AND RESTATED EMPLOYMENT AND SERVICES AGREEMENT

This Third Amendment to the Navistar International Corporation Amended and
Restated Employment and Services Agreement (dated April 22, 2016), as amended by
the Amendment to the Navistar International Corporation Amended and Restated
Employment and Services Agreement (dated April 16, 2018) and the Second
Amendment to the Navistar International Corporation Amended and Restated
Employment and Services Agreement (dated April 24, 2019) is entered into on
April 11, 2020 (the “Execution Date”) and effective as of April 11, 2020 (the
“Third Amendment Effective Date”) by and among Navistar International
Corporation, a Delaware corporation (the “Company”), its principal operating
subsidiary, Navistar, Inc., a Delaware corporation (“Navistar”), and Troy A.
Clarke (“Executive”) (each a “Party” and collectively, the “Parties”).

RECITALS:

A.    On April 22, 2016, the Company, Navistar and Executive entered into that
certain Navistar International Corporation Amended and Restated Employment and
Services Agreement (the “Agreement”) wherein Executive agreed to continue to
serve as Chief Executive Officer and President (“CEO”) of the Company and the
Company and Navistar agreed to provide compensation and benefits, among other
things, to Executive for such service.

B.    The Agreement was subsequently amended by the First Amendment to the
Navistar International Corporation Amended and Restated Employment and Services
Agreement (dated April 16, 2018) (the “First Amendment”), and most recently by
the Second Amendment to the Navistar International Corporation Amended and
Restated Employment and Services Agreement (dated April 24, 2019) (the “Second
Amendment”). The Second Amendment extended the term of the Agreement through and
until April 22, 2020 (Paragraph 1(a) of the Agreement) and also made certain
other amendments to the Agreement.

C.    The term of the Agreement, as amended by the First and Second Amendments,
will expire on April 22, 2020, and the Parties desire to further extend and
amend the Agreement in accordance with, and subject to the terms of, this Third
Amendment (the “Third Amendment”).

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.    Third Amendment. The Agreement, as amended by the First Amendment and the
Second Amendment, is further amended as of the Third Amendment Effective Date as
follows:

(a)    Paragraph 1(a) is amended to extend the Services Term of the Agreement
through and until July 1, 2020 by replacing the phrase “… shall end on the
fourth anniversary of the Effective Date …” in the first sentence of Paragraph
1(a) with “… shall end on July 1, 2020 …”, such that the Services Term will
expire on July 1, 2020.

 

1



--------------------------------------------------------------------------------

(b)    Paragraph 3(a) is amended by designating the existing paragraph as
subparagraph (i) and by adding the following new subparagraph (ii) to read as
follows:

“(ii)    Effective for services rendered during the Services Term on and after
April 20, 2020 through the expiration of the Services Term, as amended by the
Third Amendment or any subsequent amendment of the Agreement, but not later than
December 31. 2020, 35% of Base Salary shall be paid on March 15, 2021, or such
earlier date designated by the Company (the “Deferred Payment Date”). The Base
Salary deferred pursuant to this Section 3(a)(ii) shall be paid on the Deferred
Payment Date as a single cash amount plus interest calculated at a 6% annual
rate, net of required withholdings. The deferral pursuant to this
Section 3(a)(ii) is exempt from Section 409A, as defined in Section 6(b)(ii) of
this Agreement, as a “short term deferral” as such term is defined by
regulations under Section 409A, and is to be construed and administered in
accordance with such intent.”

(c)    Paragraph 3(b) is amended in its entirety to read as follows:

(b)    Annual Incentive. Executive will continue to participate in the Company’s
Annual Incentive Plan for fiscal year 2020 and be eligible to earn an annual
incentive bonus based upon the attainment of performance goals established by
the Board. Executive’s target annual incentive for fiscal 2020 will be 125% of
Executive’s Base Salary during such fiscal year, based upon Board-specified
levels of performance goals being achieved (the “Target Annual Incentive”). For
the purpose of calculating the Target Annual Incentive, the Base Salary amount
deferred under Paragraph 3(a)(ii) of this Agreement shall be included in the
compensation deemed to be paid to Executive in calendar year 2020 as if actually
paid in such calendar year. Executive’s maximum annual incentive bonus for the
2020 fiscal year will be 2.25 times Executive’s Target Annual Incentive. The
annual incentive bonus will be subject to the terms and conditions of the
Company’s Annual Incentive Plan for fiscal 2020, on the same terms and
conditions that apply to other senior executives generally; provided, however,
that, notwithstanding anything contained in the Company’s fiscal 2020 Annual
Incentive Plan or this Agreement or otherwise to the contrary, Executive shall
be entitled to a Pro Rata portion of his Actual Annual Incentive (both terms
“Pro Rata” and “Actual Annual Incentive” having the same meaning as set forth in
Paragraph 6(b)(iii) below) for the year in question, which shall be paid to
Executive in a lump sum as provided in Paragraph 6(b)(iii) for a Pro Rata Bonus,
regardless of whether or not he is employed by the Company at fiscal 2020
year-end or on the payment date.”

(d)    Paragraph 3(c)(ii) is amended in its entirety to read as follows:

“(ii) For the 2020 fiscal year, Executive will be granted long-term incentive
awards on the Execution Date, in the form of (x) 50% time-based restricted cash
units which will be cash-settled or share-settled at the discretion of the
Compensation Committee of the Board of Directors and (y) 50% in a
performance-based cash unit award, with a total target amount of $5,500,000 and
in each case subject to the terms and conditions of the Company’s 2013
Performance Incentive Plan, as amended (or any successor plan) and applicable
award agreements in the form that applies to other senior executives’ 2020
long-term incentive awards generally (including with respect to performance
goals and to pro rata vesting upon a termination), and the specific terms and
conditions contained in Executive’s 2020 long-term incentive award.”

 

2



--------------------------------------------------------------------------------

(e)    Paragraph 6(d) is amended by replacing the sentence: “The duration of
Executive’s assistance will not exceed the extended Services Term (i.e.,
April 22, 2020)” with the sentence: “The duration of Executive’s assistance will
not exceed the extended Services Term (i.e., July 1, 2020).”

(f)    Paragraph 6(f) is amended in its entirety to read as follows:

“Following the expiration of the Term of this Agreement, Executive agrees, if
requested by the Board, to remain with the Corporation as Executive Chairman of
the Board for a period of up to two (2) years. As consideration for Executive’s
agreement to serve in such capacity, his compensation will be equal to the cash
equivalent of the non-employee director cash and equity retainer and, for the
avoidance of doubt, Executive shall continue to vest in any unvested equity
awards and performance cash incentives outstanding on the date of his retirement
as CEO through the end date of his service as Executive Chairman of the Board.
In the event the Board of Directors chooses not to elect Executive as Executive
Chairman of the Board following his retirement as CEO, or at the conclusion of
his service as Executive Chairman of the Board, all unvested equity and cash
performance incentives will continue to vest, subject to non-compete and
non-solicit covenants. Should the Board of Directors request that Executive
perform duties beyond those customary for a Chairman in the normal course of
business, Executive shall be entitled to appropriate supplemental compensation
to be negotiated in good faith and agreed upon by the Parties at the time.”

(g)    Paragraph 20 is amended in its entirety to read as follows:

“Legal Fees. The Company will pay the legal fees, up to a maximum of $10,000,
incurred by Executive in connection with the negotiation and execution of this
Third Amendment, payable upon submission of the billing statement or paid
receipt for such services rendered by Executive’s counsel.”

2.    Miscellaneous.

(a)    Except as specifically modified in this Third Amendment, the Agreement,
as amended by the First Amendment and the Second Amendment, shall continue in
full force and effect and the Agreement, as amended by the First Amendment and
the Second Amendment, and further amended by this Third Amendment, is hereby
ratified, confirmed and approved.

(b)    This Third Amendment will be governed by and construed in accordance with
applicable federal laws and, to the extent not inconsistent therewith or
preempted thereby, with the laws of the State of Illinois, including any
applicable statutes of limitation, without regard to any otherwise applicable
principles of conflicts of laws or choice of law rules (whether of the State of
Illinois or any other jurisdiction) that would result in the application of the
substantive or procedural rules or law of any other jurisdiction.

(c)    This Third Amendment is binding upon and shall inure to the benefit of
the Parties and their respective permitted successors and assigns under the
Agreement.

(d)    All capitalized terms not defined in this Third Amendment shall have the
same meaning ascribed to those terms in the Agreement, as amended by the First
Amendment and the Second Amendment, or, in the case of the term “Qualified
Retirement,” in the 2018, 2019 and 2020 long-term incentive award provided to
Executive.

 

3



--------------------------------------------------------------------------------

(e)    In the event of any conflict between the terms of this Third Amendment
and the terms of the Agreement, as amended by the First Amendment and the Second
Amendment, the terms of this Third Amendment shall govern and control.

(f)    This Third Amendment may be executed in counterparts (including via
facsimile or the electronic exchange of portable document format [PDF] copies),
and each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

(g)    The Recitals are by this reference incorporated herein and made a part of
this Third Amendment.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Third Amendment, in
the case of the Company and Navistar, by a duly authorized officer, on the 11th
day of April, 2020.

 

NAVISTAR INTERNATIONAL CORPORATION

/s/ Curt A. Kramer

By:   Curt A. Kramer Its:   Senior Vice President and General Counsel NAVISTAR,
INC.

/s/ Curt A. Kramer

By:   Curt A. Kramer Its:   Senior Vice President and General Counsel EXECUTIVE

/s/ Troy A. Clarke

Troy A. Clarke

 

5